     Case: 3:20-cv-00057-MPM-RP Doc #: 48 Filed: 05/26/20 1 of 1 PageID #: 365




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

SAMANTHA CONNER                                                                         PLAINTIFF

V.                                                 CIVIL ACTION NO. 3:20-CV-057-MPM-RP

ALLTIN, LLC, et al.                                                                  DEFENDANTS

                  ORDER CERTIFYING CONSTITUTIONAL QUESTION

       Before the Court is the plaintiff’s Notice of Constitutional Challenge to a State Statute.

Docket 35. In it, the plaintiff gives notice that her lawsuit challenges the constitutionality of

Miss. Code Ann. §§ 89-7-31(2), 89-7-35, and 89-7-45 and seeks a declaratory judgment that

Miss. Code Ann. § 89-7-35 violates the 14th Amendment to the U.S. Constitution. Id.

       Pursuant to Federal Rule of Civil Procedure 5.1(b) and 28 U.S.C. § 2403(b), this Court

hereby certifies to the Attorney General of Mississippi that Mississippi Code §§ 89-7-31(2), 89-

7-35, and 89-7-45 are statutes affecting the public interest that have been called into question by

the plaintiff in this case. The Attorney General may intervene to present evidence, if appropriate,

or argument defending the constitutionality of these state statutes. See 28 U.S.C. § 2403(b).

       A copy of this Order shall be mailed to the Attorney General at P.O. Box 220, Jackson,

MS 39205-0220.

       SO ORDERED, this the 26th day of May, 2020.

                                                /s/ Michael P. Mills
                                                UNITED STATES DISTRICT JUDGE
                                                NORTHERN DISTRICT OF MISSISSIPPI
